DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-42 have been presented for examination.
Claims 25 and 33 have been canceled.
Claims 39-42 are withdrawn from consideration.
Claims 21-24, 26-32, and 34-38 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-38, drawn to a method/apparatus/medium for determining a quantity of interest of a patient classified in G06T7/0012, G16H50/209 and A61B5/021.
II. Claims 39-42, drawn to a method for determining fractional flow reserve for a coronary stenosis of a patient at a hyperemia state, classified in A61B5/7275.

I and II are directed to related claim 21 generic to both inventions for determining a quantity of interest of a patient. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not disclosed as capable of use together, and they have different designs, modes of operation, and effects such as determining fractional flow reserve for a coronary stenosis as claims by invention II but not invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are independent and/or distinct as claimed;
The inventions have acquired a separate status in the art in view of their different classification.
There would be a serious burden on the examiner if restriction is not required; and
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-42 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, filed 03/26/2021, have been fully considered.  Applicant’s argument/amendment regarding the rejection of the claims under 35 U.S.C 101, has been fully considered and is persuasive in view of the amendment to the claims because the combination of limitation as presently amended integrate the abstract idea into a practical application. The rejection under 35 U.S.C. 101 is withdrawn.
Applicant’s arguments/amendments with respect to the rejection of the claims under 35 U.S.C. 103  have been considered but are moot because the new ground of rejection presented below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s request for a rejoinder, see remarks pg. 22 ¶ 1, is denied because of the new restriction requirement and election by original presentation given above.

	




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26-32, and 34-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations a "first rest physiological state" and a “second hyperemic physiological state” however the metes and bounds of these limitations are not clear which renders the claim indefinite. The acceptable ranges corresponding to each physiological state are not defined by claim, and the specification does not provide a standard. It is unclear at what point a given state would be classified as a hyperemic state instead of a rest state or any other state. A dictionary definition of hyperemia recites an excess or increased amount of blood in the vessels, however this definition is relative and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 further recites the limitation “wherein the trained machine learning function is trained based on the patient-specific image data” in line 20 which refers to the “patient-specific image data” of line 3. However, it is unclear to the Examiner how the “patient-specific image data of the patient” is used to train the trained machine learning function and then the trained function is applied to a model generated from the same patient-specific image data that trained it. The specification discloses that other image data is used in the machine learning methods in 
Claims 22-24, and 26-28 depend from claim 21 but fail to cure its deficiencies. They are rejected using the same rationale.
Claims 29-32 and 34-38 recite similar limitations as claim 21 and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claim 21, Sharma’034 teaches a method for determining a quantity of interest of a patient ([0015] “The present invention relates to a method and system for non-invasive functional assessment of coronary artery stenosis using medical image data and blood flow simulations.”), comprising:
receiving, by at least one processor ([0053] “The above-described methods for non-invasive assessment of coronary artery stenosis may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components. A high-level block diagram of such a computer is illustrated in FIG. 7.”), patient-specific image data of the patient at a first rest physiological state ([0016] “As illustrates in FIG. 1, the framework includes an image acquisition stage 102 … In the image acquisition stage 102, medical image data, such as coronary computed tomography (CT), of a patient is acquired… The image acquisition stage 102, anatomical modeling stage 104, blood flow simulation stage 106, and FFR computation stage 108 are described in greater detail while referring to the method of FIG. 2.” And [0017] “Referring to FIG. 2, at step 202, medical image data and non-invasive clinical measurements of a patient is received. Medical image data from one or multiple imaging modalities can be received.”), wherein the first rest physiological state is a state of rest of the patient ([0019] “In an exemplary embodiment, the medical image data is acquired at rest-state and the measurements of the coronary arteries are extracted from the image data acquired at rest-state.”);
In the anatomical modeling stage 104, image segmentation and centerline extraction algorithms are used to generate patient-specific anatomical models of the patient's coronary arteries.” And [0019] “A geometric surface model is then generated for the segmented coronary arteries… A detailed 3D model of each stenosis is also extracted using similar algorithms, which includes the quantification of the proximal vessel diameter and area, distal vessel diameter and area, minimal lumen diameter and area, and length of stenosis. FIG. 3 illustrates exemplary results for generating a patient-specific anatomical model of the coronary vessel tree.”);
determining, by the at least one processor, a value of a quantity of interest of the patient at the first rest physiological state based on the patient-specific image data, the quantity of interest representing a medical characteristic of the patient ([0016] “In the blood flow simulation stage 106, computational fluid dynamics are used to simulate blood flow through the coronary arteries. In one embodiment, a reduced-order circulation model can be used for patient-specific blood-flow simulations in the vessel tree coupled with a separate model of each stenosis, and the underlying boundary conditions.” And [0019] “At step 204, measurements of the coronary arteries are extracted from the medical image data of the patient. In an exemplary embodiment, the medical image data is acquired at rest-state and the measurements of the coronary arteries are extracted from the image data acquired at rest-state.” And [0033] “As illustrates in FIG. 5, at step 502, mean arterial pressure (MAP) is estimated based on the patient's heart rate, systolic blood pressure, diastolic blood pressure.”);
At step 204, measurements of the coronary arteries are extracted from the medical image data of the patient.”), wherein the extracted features are used to determine the quantity of interest to be determined for the patient at a second hyperemic physiological state, wherein the second hyperemic physiological state is a simulated hyperemic state of the patient ([0016] “Patient-specific boundary conditions are calculated using patient-specific modeling of maximal hyperemia conditions and the auto-regulation mechanism.” And [0030] “The coronary hyperemic state is modeled through a corresponding decrease in the microvascular resistances, as caused by the administration of intracoronary adenosine (it has been shown that the epicardial, i.e. large arteries are not influenced by the vasodilator) and leads to a three to five-fold increase of normal coronary flow in healthy vessels.” And [0031] “To determine the resistance values at hyperemia, first, the rest resistances can be estimated and then the effect of the administration of a vasodilation drug can be estimated and the hyperemia resistances can be estimated.” And [0032] “in the first stage, the mean arterial pressure (MAP) and the coronary microvascular resistance at each outlet of the patient-specific vessel tree during a simulated rest-state are estimated, and in the second stage, the microvascular resistances at hyperemia are estimated.” And [0035] “At step 506, the total resting coronary flow is estimated based on the resting perfusion q.sub.rest and the mass of the patient's left ventricle (LV). The mass of the left ventricle is estimated based on quantities derived from segmentation of the medical image data.” And [0041] “The second stage of estimating the patient-specific coronary bed boundary conditions calculates hyperemic-state microvascular resistances. The input to the second stage is represented by the rest microvascular resistances calculated using Equations (5)-(17), as described in the method of FIG. 5. The coronary hyperemic state can be modeled by decreasing the microvascular resistances”);
mapping, by the at least one processor, the value of the quantity of interest of the patient at the first rest physiological state to a value of the quantity of interest of the patient at the second hyperemic physiological state using the extracted features ([0016] “In the FFR computation stage 108, FFR is calculated for each stenosis based on the simulated pressures resulting from the blood flow simulation.” And [0021] “Returning to FIG. 2, at step 206, a patient-specific blood flow simulation is performed using boundary conditions calculated based on non-invasive patient-specific clinical measurements. The hemodynamic quantities of interest for coronary circulation, such as FFR, are based on average values of flow or pressure over the cardiac cycle.” And [0047] “Returning to FIG. 2, at step 208, FFR is calculated for each stenosis based on the blood flow simulations. Once the time-varying pressure and flow rates are computed from the patient-specific reduced-order simulations at maximal vasodilation, the FFR value is determined.” And [0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances. At 604, the reduce order simulation is performed using the heart model, coronary vessel geometry, estimates resistances at hyperemia, and the stenosis model. The simulation simulates the hyperemic blood flow and hyperemic pressure. At 606, FFR is calculated as a ratio of the simulated mean hyperemic pressure distal to the stenosis (P.sub.d) and the mean hyperemic aortic pressure (P.sub.a) over a cardiac cycle.”) 
modify the patient-specific three-dimensional geometric model ([0016] “The patient-specific anatomical models can be adjusted based on feedback from a clinician 110 … The clinician 110 can provide feedback regarding the blood flow simulations, for example to change various parameters of the circulation model or to change the level of modeling of the circulation model.” And [0019] “A detailed 3D model of each stenosis is also extracted using similar algorithms, which includes the quantification of the proximal vessel diameter and area, distal vessel diameter and area, minimal lumen diameter and area, and length of stenosis.” And [0020] “The above described anatomical modeling tasks can be performed automatically or can be user-driven, thereby allowing the user (clinician) to interactively make changes to the anatomical models to analyze the effects of such changes on the subsequent computation of FFR.” And [0025] “Additionally, in an alternative implementation, a full-order 3D model of each stenosis may be coupled with the rest of the vessel tree to simulate the pressure drop across the stenosis. In this case, the patient-specific 3D geometric model of the stenosis extracted from the medical image data (e.g., CTA data) is used in conjunction with quantitative coronary angiography (QCA)-like measures to personalize the stenosis model for the individual patient”);
modeling a relationship between the quantity of interest of a patient at the first rest physiological state and the quantity of interest of a patient at the second hyperemic physiological state ([0031] “To determine the resistance values at hyperemia, first, the rest resistances can be estimated and then the effect of the administration of a vasodilation drug can be estimated and the hyperemia resistances can be estimated.” And [0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances.” Examiner notes that the estimation corresponds to the relationship.).

Sharm’034 does not appear to explicitly disclose a trained machine learning function trained based on patient-specific data.
However, Asher teaches a trained machine learning function trained based on patient-specific data ([0064] “In a first step, classifiers are trained on a set of training capnogram data for which patients’ physiological states are known. A physiological state may correspond to any abnormal or normal physiological condition. For example, a physiological state may be related to cardiorespiratory condition, such as congestive heart failure, asthma, bronchiolitis, cystic fibrosis, bronchopulmonary dysplasia, chronic obstructive pulmonary disease, or normal.” And [0066] “FIG. 2 is an illustrative block diagram of a classification system 200 for determining a physiological state associated with a capnogram. The system 200 includes a training stage 202, a testing stage 204, and an application stage 206. Inputs to the system 200 include training input data to train a set of classifiers, testing input data to test the set of trained classifiers, and data recorded from a patient. The system 200 uses the trained and tested classifiers and the patient data to provide a predicted physiological state of the patient.” And [0067] “The training stage 202 receives a set of training input data and provides a set of trained classifiers to the testing stage 204. The set of training input data includes a set of training capnogram data recorded from a first group of patients and a set of the patients’ physiological states.” And [0071] “The training capnogram data may be recorded from a first group of patients and the physiological states of the first group of patients may be known”).
Sharma’034 and Asher are analogous art because they are from the same field of endeavor of modeling methods based on physiological states.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation method and equations modeling a relationship disclosed by Sharma’034 with a trained machine learned function disclosed by Asher.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide an improvement in diagnostics by providing an objective test through quantitative assessment (Asher [0061]).

Regarding claim 22, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein mapping the value of the quantity of interest of the patient at the first rest physiological state to the value of the quantity of interest of the patient at the second hyperemic physiological state further comprises:
mapping, by the at least one processor, the value of the quantity of interest of the patient at the first rest physiological state to the value of the quantity of interest of the patient at the second hyperemic physiological state without using data of the patient at the second hyperemic physiological state ([0005] “In one embodiment of the present invention, patient-specific anatomical measurements of the coronary arteries are extracted from medical image data of a patient acquired during rest state. Patient-specific rest state boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at rest. Patient-specific hyperemic boundary conditions of the model of coronary circulation are calculated based on the rest boundary conditions and a model for simulated hyperemia. Hyperemic blood flow and pressure across at least one stenosis region of at least one coronary artery are simulated using the model of coronary circulation and the patient-specific hyperemic boundary conditions. Fractional flow reserve (FFR) of the at least one stenosis region is calculated based on the simulated hyperemic blood flow and pressure.”).

Regarding claim 23, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein the quantity of interest of the patient at the first rest physiological state is a same quantity of interest as the quantity of interest of the patient at the second hyperemic physiological state ([0031] “To determine the resistance values at hyperemia, first, the rest resistances can be estimated and then the effect of the administration of a vasodilation drug can be estimated and the hyperemia resistances can be estimated.” And [0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances.” Examiner notes that a quantity of interest could be a resistance value at both a rest state and a hyperemic state. ).

Regarding claim 24, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein the quantity of interest of the patient at the first rest physiological state is different from the quantity of interest of the patient at the second hyperemic physiological state ([0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances. At 604, the reduce order simulation is performed using the heart model, coronary vessel geometry, estimates resistances at hyperemia, and the stenosis model. The simulation simulates the hyperemic blood flow and hyperemic pressure. At 606, FFR is calculated as a ratio of the simulated mean hyperemic pressure distal to the stenosis (P.sub.d) and the mean hyperemic aortic pressure (P.sub.a) over a cardiac cycle.” Examiner notes that the resistance of a resting state could correspond to a quantity of interest at the first rest physiological state, while the FFR could correspond to a quantity of interest at the second hyperemic physiological state.).

Regarding claim 26, the references teach the method as recited in claim 21. Sharma further teaches quantities of interest at the first rest physiological state ([0005] “patient-specific anatomical measurements of the coronary arteries are extracted from medical image data of a patient acquired during rest state. Patient-specific rest state boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at rest.”) and corresponding quantities of interest at the second hyperemic physiological state ([0006] “Patient-specific anatomical measurements of the coronary arteries from medical image data of a patient acquired during hyperemia state. Patient-specific hyperemic boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at hyperemia.” And [0049] “Accordingly, in an alternative embodiment of the present invention, the medical image data can be acquired at hyperemia, and the hyperemia boundary conditions detected directly based on the image data and non-invasive non-imaging measures (e.g., heart rate, systolic blood pressure, and diastolic blood pressure) acquired at hyperemia.”).
Sharma’034 does not appear to explicitly disclose wherein the trained machine learning function is based on training data comprising quantities of interest of the set of patients at the first rest physiological state and corresponding quantities of interest of the set of patients at the second hyperemic physiological state.
However, Asher further teaches wherein the trained machine learning function is based on training data comprising quantities of interest of the set of patients at the first rest physiological state and corresponding quantities of interest of the set of patients at the second hyperemic physiological state ([0064] “In a first step, classifiers are trained on a set of training capnogram data for which patients’ physiological states are known. A physiological state may correspond to any abnormal or normal physiological condition. For example, a physiological state may be related to cardiorespiratory condition, such as congestive heart failure, asthma, bronchiolitis, cystic fibrosis, bronchopulmonary dysplasia, chronic obstructive pulmonary disease, or normal.” And [0066] “FIG. 2 is an illustrative block diagram of a classification system 200 for determining a physiological state associated with a capnogram. The system 200 includes a training stage 202, a testing stage 204, and an application stage 206. Inputs to the system 200 include training input data to train a set of classifiers, testing input data to test the set of trained classifiers, and data recorded from a patient. The system 200 uses the trained and tested classifiers and the patient data to provide a predicted physiological state of the patient.” And [0067] “The training stage 202 receives a set of training input data and provides a set of trained classifiers to the testing stage 204. The set of training input data includes a set of training capnogram data recorded from a first group of patients and a set of the patients’ physiological states.” And [0071] “The training capnogram data may be recorded from a first group of patients and the physiological states of the first group of patients may be known”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the data disclosed by Sharma’034 to modify the estimation method and equations modeling a relationship disclosed by Sharma’034 with a trained machine learned function trained by a set of patients disclosed by Asher.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide an improvement in diagnostics by providing an objective test through quantitative assessment (Asher [0061]).

Regarding claim 27, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein determining the value of the quantity of interest of the patient at the first rest physiological state comprises: determining, by the at least one processor, the value of the quantity of interest of the patient at the first rest physiological state based on a patient-specific simulation of blood flow performed using boundary conditions corresponding to the first rest physiological state determined based on the patient-specific image data of the patient ([0005] Patient-specific rest state boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at rest.” And [0016] “In the blood flow simulation stage 106, computational fluid dynamics are used to simulate blood flow through the coronary arteries. In one embodiment, a reduced-order circulation model can be used for patient-specific blood-flow simulations in the vessel tree coupled with a separate model of each stenosis, and the underlying boundary conditions.” And [0021] “Returning to FIG. 2, at step 206, a patient-specific blood flow simulation is performed using boundary conditions calculated based on non-invasive patient-specific clinical measurements.” And [0025] “to compute the physiological pressure drop across the stenosis, both during rest state and at maximal hyperemia.” And [0032] “According to an advantageous embodiment of the present invention, the calculation of patient-specific boundary conditions for the coronary bed is implemented in two stages: in the first stage, the mean arterial pressure (MAP) and the coronary microvascular resistance at each outlet of the patient-specific vessel tree during a simulated rest-state are estimated” And [0033] “FIG. 5 illustrates a method for estimating rest-state microvascular resistance according to an embodiment of the present invention. As illustrates in FIG. 5, at step 502, mean arterial pressure (MAP) is estimated based on the patient's heart rate, systolic blood pressure, diastolic blood pressure.”).

Regarding claim 28, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein extracting features from the patient-specific image data comprises: processing, by the at least one processor, the patient-specific image data of the patient to patient-specific anatomical measurements of the coronary arteries are extracted from medical image data of a patient acquired during rest state.” And [0016] “In the anatomical modeling stage 104, image segmentation and centerline extraction algorithms are used to generate patient-specific anatomical models of the patient's coronary arteries.”).

Regarding claim 29, the references teach an apparatus for determining a quantity of interest of a patient, the apparatus executing a method comprising: at least one memory device having processor-readable instructions stored therein; and at least one central processing unit including at least one processor configured to access the memory device and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for: receiving patient-specific image data of the patient at a first rest physiological state, wherein the first rest physiological state is a state of rest of the patient; determining, based on the patient-specific image data, a patient-specific three-dimensional geometric model; determining a value of a quantity of interest of the patient at the first rest physiological state based on the patient-specific image data, the quantity of interest representing a medical characteristic of the patient; extracting features from the patient-specific image data, wherein the extracted features are based on the quantity of interest to be determined for the patient at a second hyperemic physiological state, wherein the second hyperemic physiological state is a simulated hyperemic state of the patient; mapping the value of the quantity of interest of the patient at the first rest physiological state to a value of the quantity of interest of the patient at the second hyperemic physiological state using the extracted features by applying a trained machine learning function to modify the patient-specific three-dimensional see rejection claim 21).

Regarding claim 30, the references teach the apparatus as recited in claim 29, wherein the function for mapping the value of the quantity of interest of the patient at the first rest physiological state to the value of the quantity of interest of the patient at the second hyperemic physiological state further comprises: mapping the value of the quantity of interest of the patient at the first rest physiological state to the value of the quantity of interest of the patient at the second hyperemic physiological state without using data of the patient at the second hyperemic physiological state (see rejection claim 22).

Regarding claim 31, the references teach the apparatus as recited in claim 29, wherein the quantity of interest of the patient at the first rest physiological state is a same quantity of interest as the quantity of interest of the patient at the second hyperemic physiological state (see rejection claim 23).

Regarding claim 32, the references teach the apparatus as recited in claim 29, wherein the quantity of interest of the patient at the first rest physiological state is different from the quantity of interest of the patient at the second hyperemic physiological state (see rejection claim 24). 

Regarding claim 34, the references teach the apparatus as recited in claim 29, wherein the trained machine learning function is based on training data comprising quantities of interest of the set of patients at the first rest physiological state and corresponding quantities of interest of the set of patients at the second hyperemic physiological state (see rejection claim 26).

Regarding claim 35, the references teach a non-transitory computer readable medium storing computer program instructions for determining a quantity of interest of a patient, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving patient-specific image data of the patient at a first rest physiological state, wherein the first rest physiological state is a state of rest of the patient; determining, based on the patient-specific image data, a patient-specific three-dimensional geometric model; determining a value of a quantity of interest of the patient at the first rest physiological state based on the patient-specific image data, the quantity of interest representing a medical characteristic of the patient; extracting features from the patient-specific image data, wherein the extracted features are used to determine the quantity of interest to be determined for the patient at a second hyperemic physiological state, wherein the second hyperemic physiological state is a simulated hyperemic state of the patient; mapping the value of the quantity of interest of the patient at the first rest physiological state to a value of the quantity of interest of the patient at the second hyperemic physiological state using the extracted features by applying a trained machine learning function to modify the patient-specific three-dimensional model, wherein the trained machine learning function is trained based on the patient-specific image data; and modeling, by the trained machine learning function, a relationship between the see rejection claim 21).

Regarding claim 36, the references teach the non-transitory computer readable medium as recited in claim 35, wherein mapping the value of the quantity of interest of the patient at the first rest physiological state to the value of the quantity of interest of the patient at the second hyperemic physiological state further comprises: mapping the value of the quantity of interest of the patient at the first rest physiological state to the value of the quantity of interest of the patient at the second hyperemic physiological state without using data of the patient at the second hyperemic physiological state (see rejection claim 22).

Regarding claim 37, the references teach the non-transitory computer readable medium as recited in claim 35, wherein determining the value of the quantity of interest of the patient at the first rest physiological state comprises: determining the value of the quantity of interest of the patient at the first rest physiological state based on a patient-specific computational fluid dynamics simulation of blood flow performed using boundary conditions corresponding to the first rest physiological state determined based on the patient-specific image data of the patient (see rejection claim 27).

Regarding claim 38, the references teach the non-transitory computer readable medium as recited in claim 35 wherein extracting features from the patient-specific image data comprises: see rejection claim 28).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128